Opinion by
Judge Pryor:
The order permitting the bill of exceptions tq be prepared and filed in vacation was void, and we have before us for consideration the pleadings only on -which the judgment was based. Issue was made on the original petition and the amendment, and if the allegations in either were sustained by the proof the appellee was entitled to recover. The fact that the jury fixed a less value on the property than that fixed by the appellee does not invalidate the judgment or affect the verdict. That the interest was insurable is certain, and if the agent knew all about it and was so informed at the time the insurance was made, the appellee was entitled to a judgment.
Striking out the 7th paragraph of the answer was proper, and if constituting a defense we are not prepared to determine its effect on the appellant’s case in the absence of testimony.
Judgment affirmed.